DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Acknowledgement is made to the amendment, filed 2/14/2022.  Claims 1-20 are pending. 

Claim Objections
	Claims 1 & 20 were previously objected to for minor informalities.  Claims 1 & 20 have been amended to overcome the previous objections and therefore the claim objections have been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, see pages 6-8 of the Remarks, filed 2/14/2022, have been fully considered and are persuasive.
Regarding independent claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest a method for verifying a commerce good authenticity, the method comprising the steps of associating a unique identifier with a commerce good, designating an authenticity qualifier with the commerce good, associating a product certificate authority with the authenticity qualifier, generating a quick response code ("QR code") comprising the unique identifier and the domain name and the top level domain and the path, generating a label comprising the QR code, affixing the label comprising a brand and the QR code to the commerce good, receiving 
Regarding independent claim 11, the prior art of record, taken alone or in combination, fails to teach or fairly suggest a commerce good label for verifying authenticity of a commerce good to which the commerce good label is attached, the commerce good label comprising a QR code readable from a medium affixed to the commerce good, the QR code comprising an encoded URL including a protocol identifier, a resource name, a top-level domain associated with a product certificate authority wherein when accessed by at least one computing device, the encoded URL causes the at least one computing device to send a request comprising request data to a computer server accessible via a communications network to cause the computer server to perform a comparison of the request data with historical data from an at least one previous request and commerce good authenticity is verified, when taken in combination with the remaining claim limitations as recited in independent claim 11.
Regarding independent claim 12, the prior art of record, taken alone or in combination, fails to teach or fairly suggest a method for tracking products in commerce, the method comprising the steps of generating a QR code comprising an encoded URL, wherein the encoded URL comprises a protocol identifier, a resource name, and a top-level domain, wherein the top-level domain is associated with a product certificate authority, certifying, through the product certificate authority, an authenticity of an 
Dependent claims 2-10 & 13-20 are allowable by virtue of their dependencies. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULTEP SAVUSDIPHOL whose telephone number is (571)270-1301. The examiner can normally be reached on M-F,7-3 EST. If the examiner cannot be reached by telephone, he can be reached through the following email address: paultep.savusdiphol@uspto.gov 
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571) 272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/PAULTEP SAVUSDIPHOL/Primary Examiner, Art Unit 2876